Citation Nr: 1127085	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  06-17 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for herniated nucleus pulposus lumbosacral spine with spinal stenosis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from June 1958 to May 1978, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

A May 2006 rating decision granted a temporary total rating for convalescence following low back surgery, for the period from August 26, 2005, to December 1, 2005, after which a 10 percent rating became effective.  

In a May 2007 rating decision the RO increased the disability evaluation for herniated nucleus pulposus lumbosacral spine with spinal stenosis from 10 to 20 percent disabling, effective March 29, 2004; and assigned separate evaluations for left and right lower extremity radiculopathy/neuritis/neuralgia associated with herniated nucleus pulposus lumbosacral spine with spinal stenosis.  For each lower extremity, the RO assigned a 20 percent disability rating from March 29, 2004 to August 25, 2004, and a 10 disability rating from August 26, 2004.  Subsequently in December 2008, the Board remanded the claim for additional development.  

In an October 2009 decision, the Board granted a 40 percent disability rating for the herniated nucleus pulposus lumbosacral spine with spinal stenosis; and denied higher ratings for the left and right lower extremities radiculopathy/neuritis/ neuralgia associated with herniated nucleus pulposus lumbosacral spine with spinal stenosis.  The Board at that time also remanded the case with respect to entitlement to an initial disability rating excess of 40 percent for herniated nucleus pulposus lumbosacral spine with spinal stenosis, other than any associated neurological abnormalities of the lower extremities.

The issue of entitlement to a TDIU has not been certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the evidence suggests that the Veteran may be unemployed due to symptoms of his service-connected herniated nucleus pulposus lumbosacral spine with spinal stenosis, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's disability rating claim, it is listed on the first page of this decision.  

The issue of entitlement to a temporary total rating based on convalescence for a service-connected disability has been raised by the record (see Veteran's August 2010 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issue currently on appeal, the Board finds that additional development is required.

In the remand part of the Board's October 2009 decision, the Board remanded part of the low back disability rating claim.  In light of various recent treatment records reflecting findings of ankylosis, including a July 2009 clinical finding of "marked ankylosis of the lumbar spine," the Board remanded the part of the low back disability rating claim as to entitlement to an initial disability rating excess of 40 percent for herniated nucleus pulposus lumbosacral spine with spinal stenosis.  Notably, under pertinent rating criteria, a 50 percent disability rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243 (2010).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998). Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.

In this case, the Board remanded the aforementioned issue in October 2009 for, among other things, a VA examination of the Veteran's service-connected herniated nucleus pulposus lumbosacral spine with spinal stenosis.  The purpose of the examination was to determine the current nature and severity of the low back disability, and in particular, to rule in or out whether the low back orthopedic disability picture was productive of unfavorable ankylosis of the entire thoracolumbar spine, as this finding would be determinative of entitlement to a rating in excess of 40 percent.  

The RO complied with the remand instructions by scheduling the Veteran for VA examinations in December 2009 and August 2010.  However, there is no supplemental statement of the case of record to reflect RO consideration of these recent VA examination reports.  See 38 C.F.R. § 19.31 (2010).  Because the RO failed to readjudicate the issue currently on appeal following further evidentiary development.  As such, this case must be remanded.  

In this regard, the August 2010 VA examination report contains a comment as to the left lower extremity and its impact on the Veteran's employability, which indicates that his lower extremity radiculopathy/neuritis/neuralgia may have worsened since the Board's October 2009 decision, particularly in the left lower extremity.  Thus the RO's readjudication of the remanded claim should include consideration of all aspects of the low back disability, both orthopedic and neurologic, including associated neurologic abnormalities including of the lower extremities.  

As noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  Here, the evidence suggests that the Veteran is unemployed due, in part, to symptoms of his service-connected low back disability.  During the August 2010 VA examination the report shows that the Veteran was not retired but was unemployed since 2003 due in part to medical reasons.  The Veteran reported in a March 2011 statement that he was unemployable due to service-connected disability.  Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  While the Board has jurisdiction over such issue as part and parcel of the Veteran's initial rating claim, further development is necessary for an appropriate adjudication of the TDIU aspect of such claim.  

Upon remand, the AOJ should conduct all appropriate notification and development, to include providing the Veteran with proper VCAA notice, obtaining any pertinent outstanding treatment records.  He was recently examined for his service-connected herniated nucleus pulposus lumbosacral spine with spinal stenosis, including the associated right and left lower extremities radiculopathy/ neuritis/neuralgia.  But he should be afforded a VA examination so as to determine the effect his other service-connected disabilities have on his employability, including his aphakia, bilateral eyes, and bilateral hearing loss.  After all appropriate development has been completed and readjudication of the low back disability rating claim, the Veteran's TDIU claim should be adjudicated based on all evidence of record.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA notification with respect to the TDIU aspect of his claim. 

2.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected disabilities.  After securing any necessary authorization from him, obtain copies of any records the Veteran identifies, to include any outstanding VA treatment records not on file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding records and associating these with the claims file, schedule the Veteran for an examination with an appropriate medical professional to obtain an opinion regarding the effect(s) on his employability of his service-connected disabilities; including his: (1) herniated nucleus pulposus lumbosacral spine with spinal stenosis; (2) aphakia, bilateral eyes; (3) bilateral hearing loss; (4) right lower extremity radiculopathy/neuritis/ neuralgia associated with herniated nucleus pulposus lumbosacral spine with spinal stenosis; and (5) left lower extremity radiculopathy/neuritis/ neuralgia associated with herniated nucleus pulposus lumbosacral spine with spinal stenosis.

The claims folder should be made available and reviewed by the examiner.  The examiner should conduct all necessary tests and studies for the following purpose.  The examiner should render an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  The examiner should provide a complete rationale for any opinion offered, reflecting consideration of both the lay and medical evidence of record. 

4.  Then readjudicate the Veteran's claim for an initial disability rating in excess of 40 percent for herniated nucleus pulposus lumbosacral spine with spinal stenosis, to include any orthopedic and neurologic manifestations including associated neurological abnormalities including of the lower extremities; including any additional evidence obtained by the RO on remand.  In light of that readjudication, the RO should adjudicate the TDIU claim, considered part and parcel of the claim for benefits for the underlying low back disability.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

